Citation Nr: 0307152	
Decision Date: 04/14/03    Archive Date: 04/24/03

DOCKET NO.  97-01 969	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

Entitlement to service connection for vertigo.

Entitlement to service connection for tinnitus.    


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

T. Stephen Eckerman, Counsel
INTRODUCTION

The veteran had active service from January 1961 to January 
1964, and from January 1965 to May 1967. 

This appeal arises from a September 1996 rating decision of 
the Winston-Salem, North Carolina Regional Office (RO), which 
denied a claim of entitlement to an increased rating for a 
right ear disability to include hearing loss.  The veteran 
appealed, and in September 1998 the Board remanded the claim 
for additional development.  

In June 1998, the veteran appeared and testified at a Travel 
Board hearing which was conducted by C. W. Symanski, who is 
the member of the Board of Veterans' Appeals (Board) 
responsible for making a determination in this case.


FINDINGS OF FACT

1.  The veteran's tinnitus is related to his service-
connected defective hearing with mastoidectomy, and history 
of otitis media, non-supparative, chronic, catarrhal, right.

2.  The veteran's vertigo was not caused or aggravated by his 
service or by his service-connected defective hearing with 
mastoidectomy, and history of otitis media, non-supparative, 
chronic, catarrhal, right.


CONCLUSIONS OF LAW

1.  Tinnitus is due to a service-connected condition.  38 
U.S.C.A. §§ 1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 
3.303(a), 3.310 (2002); Allen v. Brown, 7 Vet. App. 439 
(1995).

2.  Vertigo is not proximately due to, the result of, or 
aggravated by, a service-connected condition.  38 U.S.C.A. §§ 
1110, 1131, 5107 (West 2002); 38 C.F.R. §§ 3.303(a), 3.310 
(2002); Allen v. Brown, 7 Vet. App. 439 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  VCAA

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  This law eliminates the concept of a 
well-grounded claim, redefines the obligations of VA with 
respect to the duty to assist, and supersedes the decision of 
the United States Court of Appeals for Veterans Claims 
(Court) in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order) (holding that VA cannot assist in 
the development of a claim that is not well grounded).  The 
new law also includes an enhanced duty to notify a claimant 
as to the information and evidence necessary to substantiate 
a claim for VA benefits.  The VCAA was implemented with the 
adoption of new regulations.  See 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326a.  However, the regulations add 
nothing of substance to the new legislation and the Board's 
consideration of the regulations do not prejudice the 
appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

The VCAA is applicable to claims filed on or after the date 
of enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).  

The Board finds that no further development is required.  
First, VA has a duty to notify the appellant and his 
representative, if represented, of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C. §§ 5102 and 5103 (West 2002).  The appellant was 
notified in the RO's September 1996 rating decision that the 
evidence did not show that the criteria for an increased 
rating for his service-connected right ear condition had been 
met.  In SSOC's, dated in February and December of 2002, he 
was notified that the criteria for service connection for 
tinnitus and vertigo had not been met, to include as 
secondary to a service-connected condition.  That is the key 
issue in this case, and the rating decision, statement of the 
case (SOC), and the supplemental statements of the case 
(SSOC's) informed the appellant of the evidence needed to 
substantiate his claim.  VA has no outstanding duty to inform 
the appellant that any additional information or evidence is 
needed.  The Board concludes that the appellant has been 
informed of the information and evidence needed to 
substantiate this claim and that VA has complied with its 
notification requirements.  

Second, VA has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C. 
§ 5103A (West 2002).  The RO has requested and obtained 
service medical records from the National Personnel Records 
Center (NPRC), as well as VA and non-VA medical records.  In 
addition, the veteran has been afforded an examination for 
the disability in issue, to include an etiological opinion.  
In a letter from the RO, dated in May 2001, he was informed 
of the VCAA, and of the types of evidence which may be 
probative of his claim.  Specifically, he was informed that 
VA would make reasonable efforts to assist him in obtaining 
relevant records, including private records.  He was notified 
that it was ultimately his responsibility to assist VA in 
obtaining all evidence necessary to support the claim.  See 
38 C.F.R. § 3.159(c)(1-3) (2002).  He was notified that he 
had 60 days to complete an attached authorization (VA Form 
21-4142).  However, there is no record of a response.  Given 
the foregoing, there is no issue as to whether VA has 
complied with its duty to notify the appellant of his duties 
to obtain evidence, see Quartuccio v. Principi, 16 Vet. App. 
183 (2002), and the Board finds that there is no reasonable 
possibility that any further assistance would aid the veteran 
in substantiating this claim.   

In the circumstances of this case, further development would 
serve no useful purpose.  See Soyini v. Derwinski, 1 Vet. 
App. 540, 546 (1991) (strict adherence to requirements in the 
law does not dictate an unquestioning, blind adherence in the 
face of overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the veteran); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
veteran are to be avoided).  VA has satisfied its 
duties to notify and to assist the appellant in this case.  
Further development and further expending of VA's resources 
is not warranted.  


II.  Service Connection

In a June 1974 rating decision, service connection for a 
right ear disability to include hearing loss was granted, and 
a 20 percent rating was assigned.  In November 1995, the 
veteran filed a claim for an increased rating.  In September 
1996, the RO denied the increased rating claim.  The veteran 
appealed.  Additional evidence was subsequently associated 
with the claims file, and in February 2002, the RO increased 
the veteran's rating to 50 percent, with an effective date of 
June 10, 1999, and to 70 percent, with an effective date of 
July 19, 2001.  In the February 2002 SSOC, the RO determined, 
in part, that the veteran's tinnitus and vertigo were not 
related to his service-connected right ear condition, or any 
other service-connected condition.  See also December 2002 
SSOC.  In a letter, received in March 2002, the veteran 
stated, "I agree with the increased evaluation of the right 
ear condition, and I agree with the denial of the left ear 
condition, but I do feel that the vertigo and tinnitus 
conditions should be processed in association with the right 
ear condition."  

The veteran's March 2002 letter shows that he withdrew his 
appeal as to the increased rating issue, and that he 
disagreed only with the RO's decision to the extent that the 
RO declined to grant service connection for vertigo and 
tinnitus.  See 38 C.F.R. § 20.204(b) (2002).  Therefore, 
although this appeal initially began as a claim for an 
increased rating, the RO correctly recharacterized the issue 
as one of entitlement to service connection for vertigo and 
tinnitus in the February and December 2002 SSOC's.  See 
38 C.F.R. §§ 3.303, 3.310 (2002).  

The veteran's service medical records show that he underwent 
multiple operations for right ear infections and that he was 
subsequently noted to have a perforated membrane in his right 
ear, and chronic otitis media of the right ear.  His 
operations included polyp removal (in 1962) and a right 
radical mastoidectomy with veingraft (in 1963).  A separation 
examination report from his first period of active duty, 
dated in October 1963, shows that that the veteran's ears 
were clinically evaluated as normal.  In an accompanying 
report of medical history, he stated that his health was 
"good except for right ear."  A January 1965 reenlistment 
examination report shows that the veteran's ears were 
clinically evaluated as normal.  In an accompanying report of 
medical history, the veteran reported I had an infection in 
my left ear while I was in the Army and I was oper[ated] on 
and cured."  

In a June 1974 rating decision, the RO granted service 
connection for defective hearing with mastoidectomy, and 
history of otitis media, non-supparative, chronic, catarrhal, 
right, evaluated as 20 percent disabling.  This disability 
rating was subsequently increased, and is currently evaluated 
as 70 percent disabling.  The Board notes that in December 
2002, the RO granted a claim of entitlement to a total 
disability evaluation based on individual unemployability 
based solely on this disability.  

Applicable law provides that service connection will be 
granted if it is shown that the veteran suffers from 
disability resulting from an injury suffered or disease 
contracted in line of duty, or for aggravation of a 
preexisting injury suffered or disease contracted in line of 
duty, in active military service.  38 U.S.C.A. §§ 1110, 1131; 
38 C.F.R. § 3.303.  Under 38 C.F.R. § 3.310(a), secondary 
service connection shall be awarded when a disability "is 
proximately due to or the result of a service-connected 
disease or injury . . . ."  Additional disability resulting 
from the aggravation of a non-service- connected condition by 
a service-connected condition is also compensable under 38 
C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439 (1995) 
(en banc).

The issue is whether there is a relationship between the 
veteran's right ear disorder(s) and his vertigo or tinnitus.  
The Board notes that the veteran has not contended, and the 
evidence of record does not show, that service connection for 
vertigo or tinnitus on a direct basis is warranted.  See 38 
C.F.R. § 3.303.  Specifically, the service medical records do 
not show treatment for tinnitus or vertigo, the first 
evidence of treatment for either of these conditions is found 
in VA outpatient treatment and hospital reports, dated in 
March 1995 (about 28 years after separation from service), 
and there is no competent evidence of record linking either 
of these disorders directly to the veteran's service.  

As for the post-service evidence, the claims file includes VA 
hospital, outpatient treatment and examination reports, dated 
between 1974 and 2002, and reports from private health care 
providers, dated between 1980 and 2001.  Overall, these 
reports show periodic treatment for complaints of hearing 
loss, with additional complaints as noted below.  

A VA audio-ear examination report, dated in October 1992, 
shows that on examination, no active ear disease was present.  
The examiner stated that ear disease was not affecting any 
function other than hearing, such as balance.  The diagnoses 
were: 1) status post mastoidectomy times three, right ear, 
for chronic otitis media, 2) bilateral hearing loss, and 3) 
constant tinnitus, bilaterally, secondary to diagnoses #1 and 
#2.

VA hospital reports, dated in March 1995, show that the 
veteran was admitted for treatment of complaints of a two to 
three-week history of severe vertigo.  He denied tinnitus in 
one report, and complained of it in another.  It was thought 
that he may have acute labrynthitis.  A CT (computerized 
tomography) report revealed a mass in the left middle ear.  
He was discharged, and then readmitted shortly thereafter, at 
which time the initial impression was vertigo, left middle 
ear mass.  He underwent a modified radical mastoidectomy, 
left, secondary to left labyrinthectomy.  The preoperative 
diagnosis was left epitympanic mass, and the postoperative 
diagnosis was cholesteatoma of the left epitypanum and 
labyrinth.  One of the reports notes vertigo secondary to 
cholesteatoma, left ear.  

VA outpatient treatment reports dated between March and 
November of 1995, show hat the veteran continued to complain 
of vertigo.  The assessments included vertigo, tinnitus, and 
"no vestibular function, left," and "right beating 
positional nystagmus."  VA outpatient treatment reports 
dated after 1995 show periodic complaints of hearing loss and 
vertigo, with notations of chronic ear disease.  

Reports from the Mountain Ear, Nose and Throat Clinic, dated 
in December 1999, show that the veteran sought treatment for 
complaints of vertigo and hearing loss.  The reports note 
that he had a history of vertigo beginning in 1995, followed 
by removal of an acoustic neruoma.  The reports note that he 
had "a vestibular dysfunction of unknown etiology, most 
likely a cochlear hydrops or Meniere's disease syndrome."  

In July 2000, the veteran was afforded a VA "fee basis" 
examination by G. F. Smart, M.D.  A review of Dr. Smart's 
examination report, dated in July 2000, shows that Dr. Smart 
stated that during service, the veteran was exposed to loud 
noise (artillery), that he was treated for otitis media, and 
that he had a cholesteaotoma which was removed by a 
mastoidectomy.  Dr. Smart noted that hearing loss and 
recurrent ear infections followed this surgery, as well as a 
recurrent right ear fungal infection.  On examination, there 
was a healed mastoidectomy scar, and scars in the right ear 
canal near the middle ear, and the right tympanic membrane 
was distorted.  The diagnosis was "bilateral hearing loss, 
combined conductive and sensorineural secondary to 
cholesteatoma and acoustic trauma associated with tinnitus 
and vertigo in Vietnam War."  Dr. Smart noted that although 
the anatomical structures of the right tympanic membrane were 
distorted, there was no evidence of suppuration, but that 
tinnitus and dizziness remained.  In what appears to be two 
separate addendums, both dated in January 2001, Dr. Smart 
stated that the veteran's residual tinnitus and dizziness did 
not appear to be analogous to Meniere's syndrome and were not 
associated with cerebellar gait.  He further stated that the 
veteran's cholesteatoma was, in fact, not service related, as 
it appeared after service.  See also March 1995 VA hospital 
reports.  Dr. Smart repeated his conclusion that the 
veteran's residual tinnitus and dizziness did not appear to 
be analogous to Meniere's syndrome and were not associated 
with cerebellar gait.  He concluded that the veteran's 
tinnitus and vertigo were secondary to his cholesteatoma of 
the left ear for which he underwent his left modified radical 
mastoidectomy.  In a July 2001 addendum, Dr. Smart stated, 
"In my opinion, the cholesteatoma left is NOT IN ANYWAY DUE 
to the left mastoiditis that was demonstrated in service as 
initially reported."  (emphasis in  original).

A.  Tinnitus

With regard to tinnitus, Dr. Smart has stated that the 
veteran's tinnitus is secondary to his cholesteatoma of the 
left ear, and that the left ear cholesteatoma is not related 
to the veteran's service.  However, the veteran first 
complained of tinnitus in the October 1992 VA examination 
report.  This is about three years prior to the diagnosis and 
operation for his left ear cholesteatoma.  In addition, the 
October 1992 VA examiner essentially stated that the 
veteran's tinnitus was secondary to his service-connected 
conditions (i.e., status post mastoidectomy (right ear), 
chronic otitis media, and bilateral hearing loss (service 
connection is currently in effect for right ear hearing loss 
only)).  Given the foregoing, the Board finds that the 
evidence is at least in equipoise as to whether the veteran's 
tinnitus is related to a service-connected condition.  Under 
such circumstances, the benefit of the doubt is awarded to 
the veteran.  38 U.S.C.A. § 5107(b).  Service connection is 
therefore granted for tinnitus.

B.  Vertigo

With regard to the claim for vertigo, the Board has 
determined that the claim must be denied.  In this case, the 
veteran's vertigo was not noted until 1995, approximately 28 
years after separation from service, and the Board finds that 
Dr. Smart's July 2000 examination report, and the 
accompanying addendums, are highly probative evidence that 
shows that the veteran's vertigo is not related to his 
service-connected right ear disorder.  Dr. Smart's opinion is 
shown to have been based on a review of the veteran's C-file, 
and is accompanied by a rationalized explanation.  Dr. Smart 
concluded that the veteran's vertigo was secondary to his 
cholesteatoma of the left ear for which he underwent a left 
modified radical mastoidectomy in 1995, and that the 
veteran's left ear cholesteatoma was unrelated to his service 
(service connection is not currently in effect for the 
veteran's residuals of left modified radical mastoidectomy, 
and was denied by the RO in its September 1996 decision).  

In reaching this decision, the Board has considered a 
notation in a November 1995 VA outpatient treatment report, 
in which the examiner wrote that the veteran's dizziness was 
related to dysfunction of right labyrinthitis without 
compensation from the left side.  However, the Board finds 
that this opinion is outweighed by the evidence against the 
claim.  In particular, the probative value of this opinion is 
greatly weakened by the fact that it is not shown to have 
been based on a review of the veteran's C- file, or any other 
detailed and reliable medical history.  See Swann v. Brown, 5 
Vet. App. 229, 233 (1993); Black v. Brown, 5 Vet. App. 177, 
180 (1993).   Furthermore, it is unaccompanied by any other 
indicia of reliability, such as a rationalized explanation.  
Accordingly, the Board finds that the claim must be denied.  

The Board has considered the oral and written testimony of 
the veteran, who has asserted that his vertigo is related to 
his service-connected right ear condition.  However, as a 
layperson, the veteran is not competent to give an opinion 
requiring medical knowledge such as involved in making 
diagnoses or explaining the etiology of a condition.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

The Board considered the applicability of "benefit of the 
doubt" doctrine, however, the record does not demonstrate an 
approximate balance of positive and negative evidence as to 
warrant the resolution of this matter on that basis.  38 
U.S.C.A. § 5107(b).



ORDER

Service connection for tinnitus is granted.  

Service connection for vertigo is denied.  


	                        
____________________________________________
	C. W. SYMANSKI
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 

